OPINION OF THE COURT
Florio, J.P.
This matter involves a challenge to the assessments imposed by the respondents, County of Nassau, Board of Assessors of Nassau County, and Nassau County Assessment Review Commission (hereinafter collectively the County), upon certain parcels of class one real property located throughout the county of Nassau. The class one real property involved in this proceeding was assessed, as required by RPTL 305, at a uniform percentage of value (i.e., the fractional assessment rate) (see RPTL 305 [2]). Then, as is also required, the full value, as well as the assessed value and the fractional assessment rate of each parcel, was recorded on the County’s assessment roll (see RPTL 502 [1]-[3]). These assessments are subject to a cap on increases as set out in RPTL 1805 (1), which limits any increases in the assessed value to, inter alia, no more than 6% above that of the previous year “as measured from the assessment on the previous year’s assessment roll” (emphasis added [hereinafter the cap]).1 *81It places no limits on changes in the fractional assessment rate, which is set by the assessing unit, nor does it limit the ultimate tax to be imposed.
For the tax year commencing January 1, 2002 (hereinafter the 2002 tax year), the fractional assessment rate was set by the County at 2.11% while for the tax year commencing January 1, 2003 (hereinafter the 2003 tax year), it was set at 1%. The change in the fractional assessment rate has allowed the full market value of the petitioners’ properties to rise more than 6% while the assessed value of the properties as shown on the County’s tax rolls has not risen correspondingly. The petitioners claim that allowing this type of manipulation will eviscerate the protective effect the enactment of the cap was intended to provide. Thus, the cap was violated and the assessed values should be adjusted downwards, thereby providing that protection. We disagree.
The problem arose because the County historically has determined the full market value of residential properties, such as the class one real property at issue here, based on 1938 construction costs and 1964 land values. As a result of the settlement in Coleman v County of Nassau (Nassau County Index No. 30380/97), the County agreed to revalue residential properties at their actual full market value as of the date the assessor evaluated them.2 After the revaluation, a new assessed value was determined by multiplying the new full market value by the new fractional assessment rate set by the County. The parties’ taxes were then computed based on that new assessed value. It also appears that the new full market values were used for the first time in the tax year commencing January 1, 2003.
The petitioners contend that the term “assessment” as defined in RPTL 102 (2) and used in RPTL 1805 (1) means the full market value of the property. Since in the case of most of the petitioners’ properties, that value has increased by much more than 6% from tax year 2002 to tax year 2003, they argue that the cap has been violated. In the alternative, the petitioners contend that in determining whether or not the cap was violated, to carry out the Legislature’s intent in enacting this statute, the court should have first determined what the assessed value would have been had the fractional assessment *82rate not changed. Then, if that figure is more than 6% higher than the previous year’s figure it should have found that the cap has been violated.
The petitioners do not dispute that in 2003, the tax year in question, the actual assessed value of their properties3 as shown on the assessment roll did not increase by more than 6% from the previous year and in some cases actually went down. They observe, however, that when combined with the reevaluation following Coleman, changes in the tax rate, and changes in the fractional assessment rate, the actual property taxes imposed on many properties rose considerably. They argue that this is contrary to the Legislature’s intent in enacting RPTL 1805, which was to establish a policy of real property assessment and taxation which provides stability and protection against economic dislocation for homeowners. For the reasons set forth herein we find that the petitioners’ contentions should be rejected.
Contrary to the petitioners’ contention, there is no statutory or decisional authority to support their position that the term “assessment,” as defined in RPTL 102 (2), is the value, i.e., the full market value, of the property. Insofar as is relevant, RPTL 102 (2) defines assessment as “a determination made by assessors of . . . the valuation of real property” (emphasis added) not the full market value of the property. In other places, when the term full value or full market value is used in the RPTL (see e.g. RPTL 305, 502 [3]) it juxtaposes that to the terms “assessed valuation” or “total assessed valuation.” Were the petitioners correct, there would be no need to use all of these terms. The statute could have used only full market value.
Moreover, RPTL 502 (3) uses the terms “total assessed valuation” and “total assessment” interchangeably. It provides, inter alia, that the assessment roll shall have separate columns for the assessed valuation of the unimproved land, the total assessed valuation of the property, and the full value of the property. However, it provides that only the total assessment is subject to judicial review pursuant to RPTL article 7, clearly excluding “full value” (or its “cousin” “full market value”) from coming within the definition of assessed valuation or assessment.
RPTL 701, the defining statute for tax certiorari proceedings, uses the terms “assessed valuation” or “assessed value,” and *83also juxtaposes those terms with the term “full value.” Thus, at least insofar as the RPTL is concerned, the Legislature appears to have equated and used the term “total assessment” almost interchangeably with the term “assessed valuation” in the statutory review scheme. Were the petitioners’ contention to be accepted, there would be no need for the separate entries required by RPTL 502 (3). The dissenting Justices also reject the interchangeable use of assessment and assessed value, but they do not appear to give a clear answer as to how they interpret these terms.
Finally, case law also clearly distinguishes between an assessment or assessed value on the one hand, and the full market value or full value of the property on the other (see City of New York v New York State Div. of Hous. & Community Renewal, 97 NY2d 216, 220 [2001]; 41 Kew Gardens Rd. Assoc. v Tyburski, 70 NY2d 325, 330 [1987]; Matter of Hellerstein v Assessor of Town of Islip, 37 NY2d 1, 13 [1975]).
There is also no basis to conclude, as the petitioners argue alternatively, that any determination as to whether or not the cap was violated must be based on a comparison of the assessed values of both this and the previous years as determined by the same fractional assessment rate. There is no such requirement anywhere in the RPTL. The plain language of RPTL 1805 requires only the comparison of the assessed values as they are set out in both the current and prior years’ assessment rolls. To do what the petitioners request would require us to add language not in the statute.
Moreover, it is undisputed that the assessed values of many of the petitioners’ properties for the 2003 tax year were actually lower than assessed values for the 2002 tax year, and those assessed values which did increase did not exceed the statutory limit. Rather, to effectuate equality in taxation among class one real property, the County employed a methodology whereby it increased the full market value of many parcels, reduced the fractional assessment rate applied to those properties, and then utilized a tax rate which often resulted in higher tax bills for those property owners whose full market value changed drastically as a result of the revaluation consented to in Coleman. Clearly, this is permitted under RPTL 1805, which limits only the increase in assessed value as measured from the assessed value shown on the prior year’s assessment roll.
Thus, RPTL 1805 (1) does not require the County to limit, in any way, increases in the full market valuation of the petition*84ers’ respective properties and/or to require any comparison based on the previous year’s fractional assessment rate. Accordingly, the petitioners failed to establish their clear right to the relief requested and the proceeding was properly dismissed (see CPLR 7803 [1]; Matter of Marino v McGann, 232 AD2d 641 [1996]; see generally Matter of Brusco v Braun, 84 NY2d 674, 679 [1994]; Spring Realty Co. v New York City Loft Bd., 69 NY2d 657, 659 [1986]).
I disagree with the analysis employed by the dissenting Justices, and their proposed solution based on that analysis. Their proposed solution, the same solution proposed by the petitioners, has no basis in the statute.
More importantly, the main thrust of the dissenting Justices’ argument appears to be that merely following and complying with the plain language of the statute, while not adding anything to it (the effect of the solution proposed by the dissenting Justices), would frustrate the clear purpose of the statute. I disagree. One or more legislators may have expressed the viewpoint that RPTL 1805 was enacted so as to provide property owners with stability and protection from economic dislocation (see dissenting op of Spolzino, J., at 94). However, that is not what RPTL 1805 (1), as enacted over Governor Hugh Carey’s veto, does.
The Legislature was aware that there were doubts as to whether this legislation would accomplish this purpose. Governor Carey, in his veto memorandum of November 11, 1981, warned that the bill (including RPTL 1805) would “not meet the standards of fairness to which our taxpayers are entitled” (Governor’s Mem vetoing NY Senate Bill S 7000-A, Bill Jacket, L 1981, ch 1057). By enacting RPTL 1805 over this veto, it must be assumed that the legislators recognized the potential problems inherent in the statutory language but ignored them.
This conclusion is borne out by the very text of RPTL 1805, which is entitled “Limitation on increases of assessed value of individual parcels” (emphasis supplied) and which thereafter discusses the imposition of such limits on “assessments.” As noted above, RPTL 502 (3) also uses the terms assessments and assessed valuations interchangeably.
The language of the statute is plain and unambiguous. It caps only year-to-year increases in assessed value, not increases in the resultant tax burden. The plain language of the statute allows the manipulation of the assessed value by changing the fractional assessment rate, as the dissent complains. Had the *85Legislature wished to prevent this, it could have used the term full value throughout the RPTL. The failure to do so is further proof that it was aware that this could happen and is allowing it.
In seeking to limit tax increases to some Nassau County property owners, the dissenting Justices attempt to import a possible ambiguity in RPTL 1805 (1) by elevating a single legislative memorandum, expressing concern over dramatic tax increases, to the exalted status of “[t]he obvious purpose” of the statute (dissenting op of Spolzino, J., at 94). The dissenting Justices’ interpretation of the statute can only be reached by disregarding its clear language in favor of a legislative memorandum which purportedly underlies it. Such an approach is contrary to established principles of statutory construction, which require us to interpret statutes according to their plain and unambiguous language as written, and without regard to expressions of hope or understanding that may be at odds with those express terms (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 104 [2001]; Matter of Heller, 23 AD3d 61, 66-67 [2005]).
The Legislature easily could have drafted RPTL 1805 (1) to limit increases not only for the assessed values, but also for the ultimate tax liability of property owners, had it intended to do so. In RPTL 1803-a, enacted in the same bill as amended RPTL 1805, the Legislature used the terms taxable assessed value and market value separately. Moreover, in RPTL 1803-a (2) (a) (1) the statute instructs us how to determine the market value from the taxable assessed value.
Thus, it is clear that the Legislature was aware of the interplay between assessed value, market value, and the ultimate tax to be paid by property owners. Had it so desired, it could have prohibited the type of manipulation that the petitioners and the dissenting Justices find so objectionable in this case. It elected not to do so. For the courts to now engraft such a limitation onto RPTL 1805 (1) by judicial fiat would impermissibly rewrite a clearly worded statute to obtain a desired result (see Desiderio v Ochs, 100 NY2d 159, 169 [2003]; see also People v LaValle, 3 NY3d 88, 131 [2004]; cf. Brothers v Florence, 95 NY2d 290, 298-301 [2000]). This cannot be done with a clear conscience, no matter how distasteful that result might be.
The court providently exercised its discretion in denying the petitioners’ motion for recusal (see Matter of Borrell v Hanophy, 246 AD2d 647 [1998]; Berman v Herbert Color Lithographers Corp., 222 AD2d 640 [1995]).
*86The petitioners’ remaining contentions are without merit.
The appeal from the intermediate order must be dismissed because an order made in a CPLR article 78 proceeding is not appealable as of right (see CPLR 5701 [b] [1]), and, in any event, the right of direct appeal therefrom terminated with the entry of judgment in the proceeding (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the order and judgment (see CPLR 5501 [a] [1]).
Krausman and Mastro, JJ., concur, with Florio, J.P.; Spolzino, J., dissents in part in a separate opinion, and Lifson, J., dissents in part in a separate opinion.

. The section also limits increases in assessed value to 20% in any five year period, but that limitation is not at issue here. Insofar as is relevant, RPTL 1805 reads:
“Limitation on increases of assessed value of individual parcels “1. The assessor of any special assessing unit shall not increase the assessment of any individual parcel classified in class one in any one year, as measured from the assessment on the previous year’s assessment roll, by more than six percent and shall not *81increase such assessment by more than twenty percent in any five-year period” (emphasis added).


. The factual background to this matter is most eloquently set out in the dissenting opinion at pages 87 through 89.


. Full market value times the fractional assessment rate.